Merrick, C. J.
The execution is the basis of the proceeding in garnishment, without which the latter cannot be sustained. 8 Rob., 244; 8 An., 880; 9 An., 460. After the death of Thos. A. Snow, 6th of September, the execu*815tion ought to have been returned and the proceeding should have been cumulated with the mortuary proceedings or conducted contradictorily with the administrator.
It was not then the proper proceeding to attack the pledge of Griggs, Voorhies & Co. nor to enforce a preference against Snow’s estate, I therefore concur in the judgment in this case,